Citation Nr: 0007552	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to accrued pension benefits on the basis of a 
retroactive award under 38 C.F.R. § 3.400(b)(1)(ii)(B) 
(1999).

2.  Entitlement to accrued pension benefits based on 
prospective estimation of unreimbursed medical expenses in 
the claimed amount of $11,917.40.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran was honorably discharged in December 1969 with 
twenty years of active duty service.  He died on 
June [redacted], 1997; the appellant is the widow of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 letter-decision issued by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In view of the arguments/contentions raised in the 
appellant's substantive appeal of April 1998, the Board will 
remand this case to the RO for further development and 
adjudication.  The appeal was certified to the Board as a 
claim for "consideration of unreimbursed medical expenses to 
reduce countable income," but based on her contentions and 
the procedural history of the case, it appears that she has 
raised two issues:  (1) entitlement to accrued pension 
benefits on the basis of a retroactive award under 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (1999), and (2) entitlement to accrued 
pension benefits based on prospective estimation of 
unreimbursed medical expenses in the claimed amount of 
$11,917.40.

The pertinent facts in this case are as follows:  The veteran 
was service-connected during his lifetime for disabilities 
rated a combined 40 percent disabling.  He had been in 
receipt of these benefits since January 1970.  In March 1997, 
he filed a claim requesting entitlement to improved 
disability pension benefits with an additional allowance for 
aid and attendance.  In the course of the development of this 
claim, he filed an "Income-Net Worth and Employment 
Statement," VA Form 21-527, in April 1997.  With this form, 
the veteran attached a VA Form 21-8416 detailing his medical 
expenses.  Based on the information provided on these forms 
and with consideration of the medical findings reported on a 
VA housebound/aid and attendance medical examination 
conducted in February 1997, the RO issued a rating decision 
in April 1997 granting the veteran entitlement to nonservice-
connected disability pension with special monthly pension on 
account of need of regular aid and attendance from the date 
of claim, March 17, 1997.  However, an award letter issued in 
May 1997 informed the veteran that he would not be paid a 
pension due to excessive income.  The letter explained that 
the maximum annual rate of income for a veteran with one 
dependent (his wife) for receipt of pension benefits was 
$16,201.  His income was then calculated at $22,617 (his and 
his wife's Social Security benefits plus a military 
retirement pension, minus deductible unreimbursed medical 
expenses of $1,554).  The veteran's VA Form 21-8416 claimed 
over $10,000 in unreimbursed medical expenses paid in 
calendar year 1996.  For these reasons, the veteran was 
advised that his compensation benefits at the 40 percent 
combined rate would continue to be paid on account of being 
the greater benefit.

Subsequently, the RO received a "Statement in Support of 
Claim," VA Form 21-4138, in May 1997 from the veteran in 
which he requested an explanation as to the reasons why VA 
only deducted $1,554 in medical expenses.  In June 1997, he 
was advised by letter from the RO that because he was not 
entitled to pension benefits until March 17, 1997, his 
unreimbursed medical expenses for calendar year 1996 could 
not be counted for purposes of his claim.  He was advised, 
however, that he could submit information concerning medical 
expenses that he considered recurring in nature, such as 
medical insurance premiums, sitter's fees and some 
prescription expenses.  In response to this letter, the RO 
received the veteran's notice of disagreement on June 25, 
1997; unfortunately, before further action could be taken to 
develop the appeal, the RO received word that the veteran 
died on June [redacted], 1997.  However, in December 1997, the 
appellant filed a Statement in Support of Claim which timely 
initiated an accrued claim for these benefits.  See Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998) (U. S. Court of Appeals 
for the Federal Circuit held that in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
either have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision).

As mentioned above, the appellant perfected her appeal of the 
accrued pension claim with the filing of a substantive appeal 
in April 1998.  From her arguments, it appears that she has 
specifically requested consideration of the accrued pension 
claim on the basis of the issues listed above on the title 
page.  With respect to Issue #1, the RO on readjudication 
must specifically address the appellant's contentions 
regarding her belief that the evidence in the file at the 
date of the veteran's death potentially established 
entitlement to a retroactive award of pension benefits under 
38 C.F.R. § 3.400(b)(1)(ii)(B) (1999).  With respect Issue 
#2, the RO must address the impact of the General Counsel's 
precedent opinions in VAOPGCPREC 6-93, 59 Fed. Reg. 4753 
(1994) and VAOPGCPREC 12-94, 59 Fed. Reg. 54673 (1994), as to 
the question of allowing accrued pension benefits under 38 
U.S.C. § 5121(a) on the basis "permitted prospective 
estimation" of unreimbursed medical expenses shown by the 
evidence in the file at the date of the veteran's death.  
These issues have not been fully developed and addressed at 
the RO level, and in light of her contentions, it is clear 
that she desires a complete and thorough analysis of her 
claim on these issues, with appropriate references to the 
law, regulations and judicial precedent pertinent thereto 
before further appellate review by the Board is undertaken.

Accordingly, this case is REMANDED to the RO for following 
development:

As detailed above, the RO must 
readjudicate the claim on appeal 
regarding the issues of (1) entitlement 
to accrued pension benefits on the basis 
of a retroactive award under 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (1999), and (2) 
entitlement to accrued pension benefits 
based on prospective estimation of 
unreimbursed medical expenses in the 
claimed amount of $11,917.40.  The RO is 
directed to carefully examine all the 
evidence of record in light of the 
appellant's arguments and contentions 
expressed in her substantive appeal of 
April 1998, for the express purpose of 
addressing her claim of accrued pension 
benefits entitlement on the issues she 
has raised which have been articulated by 
this remand.  The RO should also 
carefully examine her arguments for the 
purpose of addressing all other potential 
bases of entitlement to the benefits 
sought.  The readjudication of the claim 
must be based on all the evidence of 
record, including any additional 
evidence/argument obtained by the RO 
pursuant to this remand.  A complete and 
detailed explanation for all findings and 
conclusions reached should be clearly set 
forth on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


